Title: Benjamin Morgan to Thomas Jefferson, 20 July 1811
From: Morgan, Benjamin
To: Jefferson, Thomas


          
                  D sir 
                   
                     New Orleans 
                     July 20th 1811
          
		  
		  
		   
		   
		  Your favour of the 11th Ulto reached me a few days ago covering the papers asked for in my letter of the 22d March and it appears a further delay is to take place with this unfortunate business—Lieut Peyton is stationed at Fort Stoddard a considerable distance from hence and could not be got here before the Adjournment of our Superior Court which takes place to day
          The Court opens again on the first Monday in November by which time I will endeavour to have Mr Peyton here and terminate this longstanding Affair
          I am with much respect & esteem your most Obt Hble servant
                  Benja Morgan
        